   Case 4:19-cv-00304-RSB-CLR Document 13 Filed 10/14/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 AUTO-OWNERS INSURANCE COMPANY,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-304

        v.

 EUGENE BROOKS; LYNDA BROOKS; and
 GEORGIA WINDOW INSTALLATION
 SERVICES, LLC,

                Defendants.

                                           ORDER
       Plaintiff Auto-Owners Insurance Company (“Auto-Owners”) filed this action seeking a

declaratory judgment regarding its rights and duties under a contract of insurance issued to

Defendant Georgia Window Installation Services, LLC (“Georgia Window”).                 (Doc. 1.)

According to the Complaint, prior to the filing of this action, Eugene Brooks and Lynda Brooks,

both of whom are Defendants in this action, filed suit in the State Court of Chatham County seeking

damages from Georgia Window (hereinafter, the “underlying state court action”) for injuries and

losses they allegedly suffered as a result of work performed by Georgia Window at their home.

(Id. at pp. 3–6.) Based on its belief that the insurance policy it issued to Georgia Window does

not cover the claims asserted in the underlying state court action, Auto-Owners filed this action

seeking a declaratory judgment regarding coverage. (Id. at pp. 14–5.) The Brooks have filed

Answers, (docs. 5–7); Georgia Window has not.

       Presently before the Court is Auto-Owners’ Motion to Dismiss Without Prejudice. (Doc.

11.) Therein, Auto-Owners advises that, on May 27, 2020, Georgia Window was dismissed from

the underlying state court action. (Id. at p. 2; see also doc. 12-1.) As Auto-Owners concedes,

“[t]he dismissal of [Georgia Window] from the underlying action renders [Auto-Owners’]

Complaint for Declaratory Judgment moot and resolves all issues asserted in Plaintiff’s Complaint
   Case 4:19-cv-00304-RSB-CLR Document 13 Filed 10/14/20 Page 2 of 2



for Declaratory Judgment and Defendants’ Answers,” and Auto-Owners therefore moves to

dismiss the present action without prejudice. (Doc. 11, p. 2.)

       None of the Defendants have filed any sort of response to the Motion to Dismiss; as a

result, they have neither objected to nor requested that any special terms be placed upon the

dismissal. The Court also notes that no counterclaims or cross-claims have been filed by any of

the Defendants. Accordingly, the Court GRANTS Plaintiff’s Motion, (doc. 11), DISMISSES the

action without prejudice, and DIRECTS the Clerk to CLOSE the case.

       SO ORDERED, this 14th day of October, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                2
